Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Claim 11 line 11 inserts the word – and –  after the phrase “the motorcycle frame;”.	
Claim 12 line 1 the recitation “the step” has been changed to – a step –.

Note:  An examiner amendment is needed to correct minor administrative and antecedent basis error and not in any way change the patentability of the claimed invention.


Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
	The prior to Parvey (USPUB. 2015/0217826 A1) teaches the general background of the claimed invention.  However, Parvey neither shows nor teaches:
A motorcycle footrest mount for connection to a motorcycle frame having a plurality of mounting holes for connecting a crash bar to the motorcycle frame, the footrest mount comprising:
a metal body having a first end and a second end spaced from the first end, and a bore extending through the body from the first end to the second end, the bore sized to receive a threaded connector for connecting the first end of the metal body to one of the plurality of crash bar mounting holes on the motorcycle frame, the metal body further having a transition body at the second end of metal body, the transition body extending generally transverse to the bore of the metal body, the transition body configured to define a clam shell clamp having a first clamp portion on an upper surface of the transition body and a second clamp portion reversibly connectable to the first clamp portion, the first and second clamp portions defining a generally circular opening capable of receiving a portion of the crash bar;
a mounting arm connected to the transition body and extending a length from the transition body to a free end, the mounting arm having a plurality of internally threaded mounting holes spaced along the mounting arm; and
an adjustable mount having a body carried on the mounting arm and being connectable to the mounting arm at one or more locations along the length of the mounting arm, the adjustable mount configured for connection to a footrest assembly of claim 1 (emphasis added).

In re claim 6, the prior art neither shows or teaches the device having a first connector and a second connector for connecting the metal body to the motorcycle frame and to a portion of the crash bar.

In re claim 8, the prior art neither shows or teaches the footrest mount connectable to a motorcycle having a particular connection arrangement relationship between the first and second end of the metal body, the first and second end of linear arm and the connector for attaching the metal body to the crash bar.

In re claim 11, the prior art neither shows or teaches the a method of attaching a footrest mount to a motorcycle by inserting the threaded connector in the bore at the second end of the metal body and connecting the connector to the mounting aperture of the motorcycle frame and
connecting the second end of the metal body to a portion of the crash bar.
	Claims 2-5, 7, 9-10 and 12 are in condition for allowance due to their dependency to allowable independent claims 1, 6, 8 and 11 respectively.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 

	lnformation regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/Primary Examiner, Art Unit 3611